DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the IDS and listed on the numerous 1449's have been made of record.  While the statements filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Although there is no requirement to explain the materiality of the submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with applicant's duty of disclosure.  See, e.g., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 478 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  
Therefore, it is recommended that if any information that has been cited by applicant in the information disclosure statement is known to be material to patentability as defined by 37 C.F.R. §1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.  
Applicants’ remarks in their October 27, 2021, reply regarding the literally thousands of references listed in nearly three hundred pages within at least seven different information disclosure statements are noted.  Applicants are referred specifically 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Gas phase reactor system comprising a reaction chamber, a solid precursor source vessel, a gas distribution system, and a flange assembly

Drawings
The objection to the drawings is withdrawn in view of applicants’ submission of replacement drawings and amendments to the specification.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4, 6-7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2015/0267299 to Hawkins, et al. (hereinafter “Hawkins”) in view of U.S. Patent Appl. Publ. No. 2018/0094350 to Verghese, et al. (hereinafter “Verghese”) and further in view of U.S. Patent No. 6,142,773 to Tomohisa Shimazu (“Shimazu”). 
Regarding claim 1, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising: 
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system fluidly coupled to the precursor source vessel, the gas distribution system comprising a first gas line coupled to a plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348));
a flange assembly comprising a flange, comprising an opening to receive a substrate, and a plurality of outlet ports, each outlet port of the plurality of outlet ports coupled to a first gas outlet of the plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) having an opening (428) to receive a substrate; furthermore, the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are 
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins also does not explicitly teach a heated line between the solid precursor source vessel and the reaction chamber.  However, in Figs. 1, 11, & 14, ¶¶[0099], and ¶[0105]-[0109] Verghese further teaches that the gas lines (1112) and valves (1334), (1338), (1339), and (1340) connected to the SSCV vessel (104) are heated by a plate heater (1106) while one or more hot feedthroughs can be included in the walls of the solid source assembly (1350) to provide a heated path for the vaporized precursor gas(es).  In ¶[0100] Verghese further teaches that the temperature is preferably kept higher at the valve plate (1112) and the deposition chambers (312) and (316) compared to the temperature of the SSCV vessel (104) to minimize the risk of condensation upstream of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of 
Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater above the opening.  However, in Fig. 1 and col. 4, l. 10 to col. 8, l. 67 Shimazu teaches an analogous embodiment of a CVD system in which the opening (2) to a chamber (1) is covered by a lid (6) and the flange (12) around the opening (2) is sealed by means of a sealing mechanism (48).  In col. 8, ll. 25-31 Shimazu specifically teaches that top and bottom sides of the flange (12) are provided with top (56) and bottom (57) heaters which facilitate heating the flange (12) to a predetermined temperature in order to prevent reaction products from adhering to the insides of the flange (12) and the lid (6).  Thus, a person of ordinary skill in the art would look to the teachings of Shimazu and would be motivated to provide the flange (202) of Hawkins with at least a top and bottom heater around the opening in order to facilitate heating of the flange (202) in order to prevent gaseous precursors from adhering to the insides of the flange (202).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and col. 4, l. 10 to col. 8, l. 67 Shimazu teaches an analogous embodiment of a CVD system in which the opening (2) to a chamber (1) is covered by a lid (6) and the flange (12) around the opening (2) is sealed by means of a sealing mechanism (48).  In col. 8, ll. 25-31 Shimazu specifically teaches that top and bottom sides of the flange (12) are provided with top (56) and bottom (57) heaters which facilitate heating the flange (12) to a predetermined temperature in order to prevent reaction products from adhering to the insides of the flange (12) and the lid (6).  Thus, a person of ordinary skill in the art would look to the teachings of Shimazu and would be motivated to provide the flange (202) of Hawkins with at least a top and bottom heater around the opening in order to facilitate heating of the flange (202) in order to prevent gaseous precursors from adhering to the insides of the flange (202).  
Regarding claim 4, Hawkins teaches that the flange assembly comprises a first surface comprising a recess to receive a sealing member (see, e.g., Fig. 4(a) and ¶[0025] which teach that the flange (202) includes a surface (426) comprising a groove (430) or (432) to receive a sealing member such as an o-ring).
Regarding claim 6, Hawkings teaches that the reaction chamber comprises an epitaxial reaction chamber (see, e.g., Fig. 1 and ¶[0027] which teach that the reaction chamber (104) can be used to deposit epitaxial layers).
Regarding claim 7
a housing base (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing base (480)); 
a housing lid (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing lid (113));
a first inlet valve mounted on the housing lid and in fluid communication with a first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first inlet valve (420) mounted on the lid (113) which is in fluid communication with a first serpentine path (674) in a first tray (108) via inlets (622) and (602); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet (812)); 
a first outlet valve mounted on the housing lid and in fluid communication with the first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first outlet valve (432) mounted on the lid (113) which is in fluid communication with the first serpentine path (674) via outlets (614) and (646); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet/outlet (812)); 
a second inlet valve mounted on the housing lid and in fluid communication with a second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second inlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path (674) in a second tray (112) via inlets (630) and (606); see specifically Fig. 9 and ¶[0097] which teach that 
a second outlet valve mounted on the housing lid and in fluid communication with the second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second outlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path in the second tray (112) via outlets (618) and (654); see specifically Fig. 9 and ¶[0097] which teach that inlet/outlet valves (909) are in fluid communication with a second tray (112) via a vessel inlet/outlet (908) and tray inlet/outlet (916)); and
a vent valve mounted and in fluid communication with at least one of the first and second serpentine paths (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a vent valve (428) in fluid communication with at least one of the serpentine paths (674) via inlets (638) and (610)).
Regarding claim 9, Hawkins and  do not explicitly teach that the solid source chemical comprises one or more of a Group III, Group IV, and Group V element.  However, in at least ¶[0091] Verghese teaches the use of AlCl3 or SiI4 as a Group III or IV solid source material, respectively, which a person of ordinary skill in the art would be motivated to utilize to deliver a Al- or Si-containing precursor gas during film growth.  
Regarding claim 10, Hawkins teaches that the gas distribution system further comprises a second gas line coupled to a plurality of second gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a second gas source (306) fluidly connected to the reaction chamber (104) via a plurality of outlets provided on a second gas line (308)).  
Regarding claim 11, Hawkins teaches that the second gas line is fluidly coupled to a second gas source comprising an etchant (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a second gas source (306) fluidly connected to the reaction chamber (104); see also ¶[0002] which teaches that gas-phase reactors can be used to deposit and/or etch layers on a substrate to form semiconductor devices; accordingly, a person of ordinary skill in the art would be motivated to configure the second gas source (306) as an etchant in order to  etch layers on a substrate as part of a process for forming semiconductor devices).  
Regarding claim 12, Hawkins teaches that the gas distribution system further comprises a plurality of first gas motors to control flow of gas from the solid precursor source vessel to the reaction chamber (see, e.g., Fig. 3 and ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the first gas source (302) to the reaction chamber (104)).
Regarding claim 13, Hawkins teaches a plurality of second gas motors to control a gas from the second gas source to the reaction chamber (see, e.g., Fig. 3 and  ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the second gas source (306) to the reaction chamber (104)).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Shimazu and still further in view of Japanese Patent No. JP 06-204231 to Hideho Koike (“Koike”) . 
Regarding claim 3, Hawkins teaches that the flange assembly comprises at least one cooling channel above the opening (see, e.g., Figs. 4(a)-(c) which show that the prima facie obvious.  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  This is exemplified by at least the Abstract, Fig. 1, and ¶¶[0005]-[0010] of Koike which teach an analogous embodiment of a CVD system in which a sealing flange (2) is provided with heater (1) and a cooling water channel (7) such that the temperature of the sealing flange (2) can be controlled to within a desired range during film growth.  In Fig. 1 the cooling channel is disposed farther from the sealing surface of the sealing flange (2) than the heater (1), meaning the cooling channel is located above the heater.  Thus, a person of ordinary skill in the art would look to the teachings of Koike and would readily recognize that one or more cooling channels may be provided outside of (i.e., above or below) the location of the heater with the motivation for doing so being to obtain greater control over the temperature of the flange during film growth such that the desired seal with the chamber and the desired gas flow can be reliably obtained. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Shimazu and still further in view of U.S. Patent Appl. Publ. No. 2002/0117262 to Pang, et al. (“Pang”). 
Regarding claim 5, Hawkins, Verghese, and Shimazu do not explicitly teach that the sealing member is formed of a material selected from the group consisting of perfluoroelastomer and fluoropolymer.  However, in Fig. 1 and ¶[0032] as well as elsewhere throughout the entire reference Pang teaches an analogous embodiment of a chemical vapor deposition (CVD) system in which an o-ring groove (136) is formed to receive an o-ring (138) and form a gas-tight seal between the chamber body (102) and a lid assembly (104).  Pang further teaches that the o-ring is typically fabricated from a fluoropolymer or other materials which are compatible with the processing environment.  Thus, a person of ordinary skill in the art would look to the teachings of Pang and would be motivated to utilize a fluoropolymer as the material for the o-ring in the system of Hawkins in order to form a gas-tight seal.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Shimzau and still further in view of U.S. Patent Appl. Publ. No. 2005/0016452 to Ryu, et al. (“Ryu”) and U.S. Patent No. 4,936,877 to Hultquist, et al. (“Hultquist”). 
Regarding claim 8, Hawkins, Verghese, and Shimazu do not explicitly teach a monitor between the solid precursor source vessel and the reaction chamber to monitor a precursor flowing between the solid precursor source vessel and the reaction chamber.  However, in Fig. 1, ¶[0023], and ¶¶[0053]-[0054] as well as elsewhere throughout the 
Hawkins, Verghese, Shikmazu, and Ryu do not explicitly teach that the monitor is a piezo concentration monitor configured to monitor a concentration of the precursor.  However, in Fig. 5 and col. 8, l. 49 to col. 10, l. 62 Hultquist teaches an embodiment of a gas delivery system in which a concentration sensing means (446) is provided in series with a gas discharge conduit (440) in order to monitor a concentration of the precursor gases that are discharged during film growth.  In col. 10, ll. 1-26 Hultquist specifically teaches that the concentration sensor (446) may be comprised of a piezoelectric crystal surface which is provided between two sets of electrodes and is capable of generating and receiving mechanical waves.  Thus, a person of ordinary skill in the art would look to the teachings of Hultquist and would readily recognize that a concentration sensing means comprised of a piezoelectric concentration monitor may be used to detect and monitor the concentration of precursor flowing between the gas source (302) and reaction chamber (104) in the system of Hawkins and Verghese with the motivation for doing being to provide greater control over the concentration of the desired precursor gas(es) that are supplied for film growth.  

Response to Arguments
Applicant's arguments filed October 27, 2021, have been fully considered but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent No. 6,142,773 to Tomohisa Shimazu and U.S. Patent No. 4,936,877 to Hultquist, et al. have been introduced to teach the newly added claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714